Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1, 3, 7-11, 14-18, and 20 are pending as of the response and amendments filed on 2/11/22. Claims 2, 4-6, 12-13, 19, and 21 have been canceled. 
The 102(a)(1) rejection over Chen et. al. is withdrawn in view of the amended claims.
The 102(a)(1) rejection over Wang et. al., USP 7432304 B2 is withdrawn in view of the amendments.
The 103 rejection over Wang et. al., USP 7432304 B2 is withdrawn in view of the amendments.
Claims 1-3, 5-11, and 14-20 were previously rejected under 103 as being unpatentable over Wang et. al., WO 2018027097. In response, Applicants have submitted while they respectfully disagree and do not concede any argument to the contrary, the claims have been amended to focus on a particular embodiment of the present disclosure, and with the present amendment, the rejection is moot.
Applicants’ arguments are not found persuasive. While the amendments to the claims are appreciated, they are not sufficient to overcome the obviousness rejection over Wang, WO 2018027097. As discussed in the previous office action, Wang teaches Bcl-2 inhibitors for treating cancer and exemplifies the elected Bcl-2 inhibitor present in the amended claims. Additionally, Wang teaches an embodiment wherein the Bcl-2 inhibitor is combined with a second therapeutic agent, with topoisomerase inhibitors such as topotecan, the elected 
The rejections for nonstatutory double patenting over the claims of USP 7432304; over USP 8163805; and over the claims of USP 7354928 are withdrawn in view of the amendments.
The provisional rejections for nonstatutory double patenting over copending applications 16648593; 16648603; and 16966736 are withdrawn in view of the amendments.

Claims 1, 3, 7-11, 14-18, and 20 are rejected. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7-11, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al., WO 2018027097 A1 (publ. 2/8/2018, international filing date 8/4/2017, cited in an IDS).
The claims are drawn to a combination comprising the elected Bcl-2 inhibitor shown below, and the elected chemotherapeutic agent, topotecan; and a method of treating cancer comprising administering the elected Bcl-2 inhibitor and a chemotherapeutic agent, topotecan, , to a subject in need thereof: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. Wang teaches the elected species (p. 19, compound 6): 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. More specifically, Wang exemplifies the elected species as a Bcl-2 inhibitor (para [0098]). Wang teaches a method of treating cancer in a subject comprising administering a therapeutically effective amount of a Bcl-2 compound as described previously, and teaches a variety of different cancers to be treated, including breast, cervical, lung, colon, kidney, liver, head and neck, skin, pancreatic, 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at the claimed combination of the elected Bcl-2 inhibitor, and the second chemotherapeutic agent, the elected species, topotecan, and to have administered the combination to treat a patient in need of treatment for cancer, in view of Wang. Wang teaches Bcl-2 inhibitors for treating cancer, and the elected Bcl-2 inhibitor is exemplified. Wang further teaches combinations comprising a Bcl-2 inhibitor and an additional chemotherapeutic agent, with topotecan taught as a suitable agent for combination therapy, for achieving a desired therapeutic effect. As such, one of ordinary skill in the art would have been motivated to have arrived at the instantly claimed combination, and method of treating cancer comprising administering the claimed combination to provide the desired treatment effect, with a reasonable expectation of success, in view of Wang. Wang further teaches doses ranging from In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Claims 1, 3, 7-11, 14-18, and 20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner




/SARAH PIHONAK/Primary Examiner, Art Unit 1627